Citation Nr: 0506701	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-27 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for burn scars of the head.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for burn scars of the back.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which, in part, which continued to deny 
the veteran's claims of entitlement to service connection for 
burn scars of the head and back.    

Procedural history

The veteran served on active duty from May 1944 to May 1946.

In July 1986, the veteran filed claims for entitlement to 
service connection for burn scars.  The RO denied the 
veteran's claim in an October 1986 rating decision.  The 
veteran did not appeal this decision.

In March 2003, the veteran filed to reopen his claims of 
entitlement to service connection for burn scars.  In a June 
2003 rating decision, the RO determined that new and material 
evidence had not been received which was sufficient to reopen 
his claims of entitlement to service connection for burn 
scars of the head and back.  The veteran perfected his 
current appeal to the June 2003 rating decision with the 
timely submission of a substantive appeal (VA Form 9) in 
September 2003.

The veteran initially requested a Travel Board hearing, but 
he subsequently withdrew that request.  See 38 C.F.R. 
§ 20.704(e) (2004).

In March 2005, a motion to advance this case on the Board's 
docket was granted.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900 (2004).



Matters not on appeal

Entitlement to service connection for hearing loss was 
granted by the RO in the June 2003 rating decision, and 
entitlement to service connection for shrapnel wound scars 
and burns of the left arm was granted by the RO in a 
September 2003 rating decision.  The veteran has not, to the 
Board's knowledge, expressed dissatisfaction with those 
decisions.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of an appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].


FINDINGS OF FACT

1.  In October 1986, the RO denied the claims of entitlement 
to service connection for burn scars of the head and back.

2.  The evidence associated with the claims folder subsequent 
to the RO's October 1986 rating decision does not relate to 
all of the unsubstantiated facts necessary to establish the 
veteran's claims of entitlement to service connection for 
burn scars of the head and back.


CONCLUSIONS OF LAW

1.  The RO's October 1986 decision denying the claims of 
entitlement to service connection for burn scars of the head 
and back is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).

2.  Since the October 1986 rating decision, new and material 
evidence has not been received with respect to the veteran's 
claims of entitlement to service connection for burn scars of 
the head and back; therefore, the claims of entitlement to 
service connection for burn scars of the head and back are 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen claims of entitlement to service 
connection for burn scars of the head and back, which were 
initially denied in October 1986.  Specifically, he contends 
that he suffered burn scars to the head and back during an 
explosion while serving aboard ship in 1945.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claims under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of those claims.  It is specifically noted that 
nothing in the VCAA shall be construed to require the 
Secretary to reopen claims that have been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. See 38 U.S.C.A. § 5103A(f) 
(West 2002).

Once claims are reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claims for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
United States Court of Appeals for Veterans Claims (the 
Court) held in Quartuccio that the notice provisions of the 
VCAA apply to cases, such as this, in which a claimant seeks 
to reopen previously denied claims.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the 
September 2003 statement of the case (SOC) of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claims, and of the particular deficiencies in 
the evidence with respect to his claims.  More significantly, 
a letter was sent to the veteran in April 2003 which was 
specifically intended to address the requirements of the 
VCAA.  That letter detailed the evidence needed to 
substantiate claims for service connection and detailed what 
type of evidence would be considered new and material in 
order to reopen his claims.  Specifically, the veteran was 
advised that VA had obtained his service medical records and 
would obtain any private or VA medical records identified by 
him.  Thus, the April 2003 VCAA letter not only notified the 
veteran of the evidence already of record, but also notified 
him specifically of the additional evidence that was needed 
in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2003 letter, the RO informed the veteran that the RO would 
help him get such things as "medical records, employment 
records, or records from other Federal agencies," but that 
he must provide enough information about these records so 
that they could be requested on his behalf.  The RO also 
advised him that a VA medical examination had been scheduled 
in regards to his claims. 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The April 2003 letter informed him 
that if he had non-VA medical evidence to support his claims, 
he could complete and submit the enclosed VA Form 21-4142, 
Authorization for the Release of Information, to authorize 
the RO's retrieval of such on the veteran's behalf.  The 
veteran was informed that he also could "get these records 
yourself and send them to us." 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The April 2003 letter requested that the 
veteran "Tell us about any additional information or evidence 
you want us to try to get for you."  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that April 2003 VCAA letter and the September 
2003 SOC together properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claims, 
and they properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion VA would attempt to obtain on behalf of the veteran.  
The Board notes that, even though the April 2003 letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board notes that the fact that the veteran's claims were 
adjudicated by the RO in June 2003, prior to the expiration 
of the one-year period following the April 2003 notification 
to the veteran of the evidence necessary to substantiate his 
claims, does not render the RO's notice invalid or 
inadequate.  The recently enacted Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 
16, 2003) [to be codified at 38 U.S.C. §  ____], made 
effective from November 9, 2000, specifically addresses this 
matter and provides that nothing in paragraph (1) of 38 
U.S.C.A. § 5103 shall be construed to prohibit VA from making 
a decision on claims before the expiration of the one-year 
period referred to in that subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the adjudication of these claims, by rating 
decision in June 2003.  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of previously finally 
denied claims does not attach until the claims have been 
reopened based on the submission of new and material 
evidence.  Once the claims are reopened, the VCAA provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claims for benefit under a law administered by the Secretary, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claims.  
38 U.S.C.A. § 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claims and present the reasonable 
possibility of substantiating the claims.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2004)].  This change in the law pertains only to claims 
filed on or after August 29, 2001.  Because the veteran's 
claims to reopen were initiated in March 2003, these claims 
will be adjudicated by applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unsubstantiated fact necessary to substantiate 
the claims.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claims sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claims.  See 38 C.F.R. § 3.156(a) (2004).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).



Factual background

As discussed in detail above, before the Board can evaluate 
the merits of previously denied claims, it must first 
determine whether the claimant has submitted new and material 
evidence with respect to those claims after the last final 
denial, in this case the October 1986 RO decision.

The "old" evidence

At the time of the October 1986 RO decision, the evidence 
included the veteran's service medical records.  A May 1946 
separation examination showed a normal head and face and 
normal skin.

Along with a July 1986 application for service connection for 
burn scars to the head and back, the veteran submitted a lay 
statement from fellow serviceperson J.A.S., which indicated 
that the veteran was aboard the USS Stanly when an explosion 
occurred.  The veteran also submitted VA outpatient records 
dated in July 1986 from the medical center in Saginaw, 
Michigan that pertained to unrelated ailments.

The October 1986 RO decision

In a rating decision dated October 29, 1986, the RO denied of 
the veteran's claims for burn scars because the claimed 
conditions were "not shown by the evidence of record."  The 
veteran was informed that he must provide evidence that the 
claimed conditions were incurred in or aggravated by military 
service and that they presently exist.  

The veteran did not appeal the October 1986 RO rating action.  

In March 2003, the veteran requested that his claim be 
reopened.  The RO declined to do so.  This appeal followed.



Additional evidence received since the October 1986 RO 
decision

The additional evidence received since the October 1986 RO 
decision consists of  the following.

The veteran's spouse submitted a letter in December 1986, 
reiterating that the veteran was injured in an accident in 
service.  

A statement from Dr. P.C.M. which indicates the veteran 
received flash burns to his face, arms and head as a result 
of an explosion in service.  Dr P.C.M. stated that the 
explosion burned off some of the veteran's hair and required 
salve to be applied to his face over the next several days.

Also of record is a statement from the veteran received in 
March 2003 where he reiterated being involved in the 
explosion in service.  

The veteran submitted a description of the explosion on the 
USS Stanly on May 5, 1945.

The veteran presented for a VA scars examination in May 2003, 
where upon physical examination the examiner noted that there 
were "no visible scars on the head and back.  The head is 
fully covered with hair."  The final diagnosis was that 
there were "no visible scars on the head and back from the 
burns."

Analysis

The October 1986 RO decision is final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).  As 
explained above, the veteran's claims for service connection 
for burn scars of the head and back may only be reopened if 
he submits new and material evidence.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a) (2004); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry 
will be directed to the question of whether any additionally 
submitted (i.e. after October 1986) evidence bears directly 
and substantially upon the specific matter under 
consideration, namely whether the veteran sustained an in-
service injury and whether the veteran has a current 
disability related to an in-service injury.

With respect to the in-service injury, the veteran's 
statements and those of his spouse as to the incident in 
service are essentially reiterations of similar contentions 
raised prior to the October 1986 RO decision are therefore 
not new.  See Reid v. Derwinski, 2 Vet. App. 312 (1992) 
[statements which are essentially a repetition of contentions 
made previously are not new evidence].  However, added to the 
record is a history of the veteran's ship, in which is 
reported an incident in which two men were killed in an 
explosion of a gun in May 1945 (when the veteran was a crew 
member).  This report is not only new; it is material in that 
it serves to objectively corroborate the incident reported by 
the veteran and others.

Turning to the matter of current disability and medical 
nexus, the two remaining elements necessary to establish 
service connection, the record now contains the statement 
from Dr. P.C.M. and the May 2003 VA scars examination.  This 
medical evidence can be considered "new" in that it was not 
previously before the RO in October 1986.   With respect to 
materiality, the evidence does not relate to either two 
unsatisfied elements which are necessary to establish the 
claims, current disability and medical nexus, and it is 
thereby not material.  

The report of Dr. P.C.M. although referring to the incident 
in service , contains no reference to any current burn scars 
and furnishes no medical nexus opinion as to scars.  [Of 
interest, Dr. P.C.M. did furnish a medical nexus opinion as 
to the veteran's hearing loss.]  The May 2003 examiner 
specifically determined that current burn scars of the head 
and back do not exist.  See Villalobos v. Principi, 3 Vet. 
App. 450 (1992) [evidence that is unfavorable to the 
appellant is not new and material].  

To the extent that the veteran himself contends that he has 
burn scars of the head and back which are related to the 
incident in service, it is now well established that 
laypersons without medical training, such as the veteran, are 
not qualified to render medical opinion concerning such 
matter as diagnoses and etiology of disorders and 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  In Moray v. Brown, 5 Vet. App. 211, 214 (1993), 
the Court specifically stated that laypersons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court again noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."

In short, the additionally submitted evidence thus does not 
raise a reasonable possibility of substantiating the 
veteran's claims.  See 38 C.F.R. § 3.156 (2004).  In the 
absence of such evidence as to current disability and medical 
nexus, his claims may not be reopened.  See Evans v. Brown, 9 
Vet. App. 273 (1996) [there must be new and material evidence 
as to any aspect of the veteran's claims which was lacking at 
the time of the last final denial in order to reopen the 
claims]. 

In conclusion, for reasons and bases expressed above the 
Board finds that the veteran's attempt to reopen his claims 
of entitlement to service connection for burn scars of the 
head and back is unsuccessful.  The recently submitted 
evidence not being new and material, the claims of service 
connection for a burn scars of the head and back are not 
reopened and the benefits sought on appeal remain denied.

Additional comments

As discussed above in connection with the VCAA, in the 
absence of a reopened claim there is no duty to assist the 
veteran.

To the extent that the veteran desires to pursue these claims 
in the future, the Board views its discussion above as 
sufficient to inform the veteran of the elements necessary to 
reopen his claims for service connection for burn scars of 
the head and back, specifically medical evidence of a current 
disability and competent medical nexus evidence.  See Graves 
v. Brown, 8 Vet. App. 522, 524 (1996).




ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for burn scars of 
the head is not reopened.  The benefit sought on appeal 
remains denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for burn scars of 
the back is not reopened.  The benefit sought on appeal 
remains denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


